                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


IN RE: PINE BLUFF MATERIAL CO.             )
LLC AND PINE BLUFF SAND &                  )
GRAVEL CO., as Owners of the M/V           )
STEVE PLUMMER – Official No. 506165,       )         NO. 3:17-cv-01064
BARGE HMT316 – Official No.                )         JUDGE RICHARDSON
CG1434133, BARGE HMT3011- Official         )
No. 99688, and BARGE H418B – Official      )
No. 1270964 for EXONERATION FROM           )
OR LIMITATION OF LIABILITY                 )


                                        ORDER

      Pending before the Court are Pine Bluff’s Motion for Summary Judgment as to Liability

or, in the Alternative, for Partial Summary Judgment Regarding Damages (Doc. No. 78) and

CSX’s Motion for Partial Summary Judgment (Doc. No. 83).

      For the reasons stated in the accompanying Memorandum Opinion, both Motions for

Summary Judgment are DENIED.

      IT IS SO ORDERED.


                                                ___________________________________
                                                ELI RICHARDSON
                                                UNITED STATES DISTRICT JUDGE
